DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention for the reasons below.  
Claim 1 is on a computer implemented method for receiving order from an automated parcel terminal and recites the following steps: 
a) a user receiving a user identification code for one or more orders to be retrieved from the automated parcel terminal; 
b) the user identifying himself/herself with the user identification code at the automated parcel terminal, and the automated parcel terminal authenticating the user identification code; 
c) the parcel terminal communicating with a server to identify information of the one or more orders associated with the user identification code; 
d) the server returning the information, and the parcel terminal displaying information on a user interface; 
e) the user selecting from the user interface one or more orders to be retrieved; 

g) the loader disposing the retrieved order at a console; 
h) a door of the console opening for the user to retrieve the first order; 
i) the door closing; 
j) in case more than one order was selected in step e), the steps f) to i) are repeated until the last of the selected orders is disposed.

First, claim 1 is on a method and recites several steps, none of which are presented in proper format as gerund phrases (receiving, identifying, communicating, returning, etc.) in accordance with current US practice.  Therefore, claim 1 and any claims depending therefrom are indefinite.  Correction is required.
Second, claim 1 is further indefinite for reciting multiple acts or functions in a single step.  Specifically, claim 1 recites in step b) “the user identifying himself/herself with the user identification code at the automated parcel terminal, and the automated parcel terminal authenticating the user identification code.” (Emphasis added.)  As recited, it is unclear whether the feature being claimed is the identification or the authentication – or both.  Accordingly, the scope of the claimed subject matter is indefinite.  Correction is required.
Third, claim 1 is further indefinite for reciting multiple acts or functions in a single step.  Specifically, claim 1 recites in step d) “the server returning the information, and the parcel terminal displaying information on a user interface.” (Emphasis added.)  As recited, it is unclear whether the feature being claimed is the information transmission or the information display – or both.  Correction is required.
Fourth, claim 1 is further indefinite for reciting multiple acts or functions in a single step.  Specifically, claim 1 recites in step f) “the computer identifying location of the selected orders within the shelving unit in the parcel terminal, and transmitting instructions to initiate rotation of the boom and vertical movement of the loader to 
For the aforementioned reasons, independent claim 9 is similarly indefinite as well as any claims depending therefrom.

Allowable Subject Matter
Claims 1-8 and 9-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on 571.272.6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655